Exhibit 10.3

 

MAC-GRAY CORPORATION

2005 DIRECTOR COMPENSATION ARRANGEMENTS

 

The following summarizes the compensation arrangements established between
Mac-Gray Corporation (the “Company”) and its directors through verbal
agreements, to be effective retroactively as of July 1, 2005:

 

Directors who are also employees of the Company do not receive compensation for
their services on the Board or any committee thereof. Each director who is not
an employee of the Company receives:

 

•                  an annual fee of $20,000, paid in quarterly installments, 50%
of which is paid in shares of common stock and the balance of which, at the
discretion of the director, is paid in cash, shares of common stock or any
combination thereof; and

•                  an additional fee of $1,500 for each Board meeting attended
in person and $500 per meeting attended by teleconference.

 

Committee members receive $1,000 per meeting of the Compensation Committee or
the Governance and Nominating Committee, and $1,250 per meeting of the Audit
Committee.  Committee members receive $250 per meeting attended by
teleconference. In addition, the Chairman of each of the Compensation Committee
and the Governance and Nominating Committee is paid $2,000 per year, and the
Chairman of the Audit Committee receives $2,500 per year.

 

Each newly elected non-employee director receives an option to purchase 5,000
shares of common stock on the fifth business day after his or her election to
the Board, and each non-employee director who is serving as a director on the
fifth business day after each annual meeting of stockholders automatically
receives an option to purchase 7,500 shares of common stock. All of such options
granted to non-employee directors are fully exercisable upon grant at an
exercise price equal to the fair market value of the common stock on the date of
the grant and terminate upon the tenth anniversary of the date of grant. All
directors are reimbursed for significant travel expenses, if any, incurred in
attending meetings of the Board and its committees.

 

--------------------------------------------------------------------------------